     Case 2:19-cv-00365-JAM-CKD Document 25 Filed 07/13/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK AUSSIEKER,                                2:19-cv-00365-JAM-CKD PS

12                        Plaintiff,
13             v.                                       ORDER

14       KEVIN LEE, et al.,                             (ECF Nos. 20, 24)

15                        Defendants.
16

17   INTRODUCTION

18            Presently before the court are pro se plaintiff Mark Aussieker’s motions for default

19   judgment against defendant Kevin Lee.1 (ECF Nos 20, 24.)2 After defendant failed to file an

20   opposition to the motion in accordance with Local Rule 230(c), the motion was submitted on the

21   record and written briefing pursuant to Local Rule 230(g). (ECF No. 21.) For the reasons

22   discussed below, the court DENIES plaintiff’s motion.

23   BACKGROUND

24            Plaintiff initiated this action on March 1, 2019, and filed an amended complaint on May

25
     1
26    Defendant InsightfulREI was voluntarily dismissed by court order dated October 16, 2019.
     (ECF No. 17.)
27
     2
      Plaintiff filed two nearly identical motions for default judgment. The court addresses the latter
28   unless otherwise indicated.
                                                        1
     Case 2:19-cv-00365-JAM-CKD Document 25 Filed 07/13/20 Page 2 of 4

 1   23, 2019. (ECF Nos. 1, 5.) Generally, plaintiff alleges that Kevin Lee was “in charge of”

 2   soliciting plaintiff with unwanted telemarketing phone calls. (ECF No. 5 at 2.) Plaintiff alleges

 3   that he received unsolicited calls from defendant or at defendant’s direction in which offers were

 4   made to purchase plaintiff’s property. (Id. at 8.) Plaintiff asserts that all of the calls were made

 5   using an automatic dialer and four of the calls played a prerecorded message. (Id. at 9-10.)

 6   Plaintiff’s phone number was registered on the national “do not call” registry at all relevant times

 7   mentioned in the complaint. (Id. at 6.)

 8          Plaintiff’s complaint lists three causes of action premised on violations of the Telephone

 9   Consumer Protection Act (“TCPA”), 47 U.S.C. §§ 227(c)(5)(B), (b)(1)(A)(iii). Plaintiff filed

10   proof of service indicating that Kevin Lee was served on August 22, 2019 by leaving a copy of

11   the complaint and summons with defendant’s commercial mailbox, pursuant to California Code

12   of Civil Procedure § 415.20(c). (See ECF No. 14.) Thereafter, on October 11, 2019, plaintiff

13   requested the Clerk of Court to enter default against Kevin Lee, which the Clerk entered on

14   November 14, 2019. (ECF Nos. 15, 18.) The instant motions for default judgment followed.

15   (ECF Nos. 20, 24.)

16   DISCUSSION

17          In analyzing a motion for default judgment, a court must first “assess the adequacy of the

18   service of process on the party against whom default judgment is requested. McFadden v.

19   Deutsche Bank Nat. Tr. Co., 2012 WL 2839810, at *2 (E.D. Cal. July 10, 2012) (unpublished)

20   accord BR N. 223, LLC v. Glieberman, 2012 WL 639500, at *3 (E.D. Cal. Feb. 27, 2012)
21   (unpublished) (“As a general rule, . . . the Court considers the adequacy of service of process

22   before evaluating the merits of Plaintiff's Motion for Default Judgment.”). Plaintiffs bear the

23   burden of proving proper service unless a defendant had actual notice of the lawsuit prior to entry

24   of default judgment. See S.E.C. v. Internet Solutions for Business Inc., 509 F.3d 1161, 1165 (9th

25   Cir. 2007).

26   ////
27   ////

28   ////
                                                        2
     Case 2:19-cv-00365-JAM-CKD Document 25 Filed 07/13/20 Page 3 of 4

 1          Plaintiff asserts that service was made pursuant to California Code of Civil Procedure §

 2   415.20(c).3 Section 415.20(c) provides that service may be made by leaving a copy of the

 3   summons and complaint with a commercial mail receiving agency “if the only address reasonably

 4   known for the person . . . is a private mailbox obtained through a commercial mail receiving

 5   agency in the manner described in subdivision (d) of Section 17538.5 of the Business and

 6   Professions Code.” Cal. Civ. Proc. § 415.20(c). Section 17538.5, in turn, requires a commercial

 7   mail receiving agency, after receiving copies of the summons and complaint, to place a notice or

 8   copy of the documents in the customer’s mailbox within 48 hours and send all documents by

 9   first-class mail within 5 days to the customer’s last known address. Cal. Bus. & Prof. Code §

10   17538.5(d)(1).

11          Here, plaintiff attests that defendant’s private mailbox is the only address reasonably

12   known to him. (ECF No. 14.) However, plaintiff indicates there are other addresses he suspected

13   to be associated with Kevin Lee. For example, plaintiff attests that he unsuccessfully attempted

14   to serve defendant six times at an address provided by the postmaster. (Id.) Plaintiff also asserts

15   that he “discussed serving Mr. Lee at his brokers office with a process server” but decided against

16   attempting service there after the server “said it was problematic when agents have other jobs.”

17   (Id. at 2.) If plaintiff was only aware of the residential address for defendant, the undersigned

18   likely would be satisfied that defendant’s commercial mailbox was the only address “reasonably

19   known for” Lee, satisfying Section 415.20(c), as according to plaintiff’s statement the other

20   address does not appear to be associated with defendant. This is evidenced by the continued
21   failure to be able to serve defendant at this address. However, plaintiff’s knowledge of an address

22   listed on defendant’s real estate license, and complete failure to even attempt service at that

23   address, leads the court to conclude that the commercial mailbox was not the “only address

24   reasonably known for” defendant. Plaintiff’s statement that he “had a reasonable basis for

25   believing that this address would not result in service on Mr. Lee” does not cure this deficiency.

26          Additionally, plaintiff has failed to satisfy Section 17538(d)(1), which requires
27
     3
      Service can be properly effectuated by following California law for serving a summons. See
28   Fed. R. Civ. P. 4(e).
                                                     3
     Case 2:19-cv-00365-JAM-CKD Document 25 Filed 07/13/20 Page 4 of 4

 1   commercial mail receiving agencies, within 48 hours after receipt of any process to “place a copy

 2   of the documents or a notice that the documents were received into the customer’s mailbox or

 3   other place where the customer usually receives his or her mail, unless the mail receiving service

 4   for the customer was previously terminated.” Cal. Bus. & Prof. Code § 17538.5(d)(1). The

 5   attestation provided by plaintiff, while declaring that process was sent to defendant’s last-known

 6   address, does not include any mention of placing copies in defendant’s mailbox nor does it

 7   include any mention that defendant terminated his service. (See ECF No. 14 at 3.)

 8             Accordingly, plaintiff has not satisfied his burden under Cal. Civ. Proc. § 415.20(c) and

 9   Cal. Bus. & Prof. Code § 17538.5(d)(1).

10   CONCLUSION

11             For the foregoing reasons, it is HEREBY ORDERED that plaintiff’s motion for default

12   judgment (ECF No. 24) is DENIED without prejudice for renewal. Within sixty (60) days of the

13   date of this order, plaintiff shall file an executed return of service, compliant with Federal Rule of

14   Civil Procedure 4, or file a renewed motion for default judgment curing the deficiencies

15   mentioned above.

16   Dated: July 13, 2020
                                                        _____________________________________
17
                                                        CAROLYN K. DELANEY
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20
21   16.265.auss

22

23

24

25

26
27

28
                                                         4
